        Case 1:18-cv-00298-CWD Document 28 Filed 06/17/19 Page 1 of 13



Seth D. Levy, Esq., ID SBN 10703
slevy@nixonpeabody.com
NIXON PEABODY LLP
300 South Grand Avenue, Suite 4100
Los Angeles, CA 90071-3151
Telephone: (213) 629-6000
Facsimile: (213) 629-6009

Fredric C. Nelson, Esq., SBN 48402 (admitted pro hac vice)
fnelson@nixonpeabody.com
Matthew A. Richards, Esq., SBN 233166 (admitted pro hac vice)
mrichards@nixonpeabody.com
NIXON PEABODY LLP
One Embarcadero Center, 32nd Floor
San Francisco, CA 94111
Telephone: (415) 984-8200
Facsimile: (415) 984-8300

Attorneys for Plaintiff
LARRY DANA


                            UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF IDAHO


LARRY DANA,                                          Case No. 1:18-cv-00298-CWD

                             Plaintiff,
                                                     PLAINTIFF’S REPLY IN SUPPORT OF
       vs.                                           MOTION FOR PRELIMINARY
                                                     INJUNCTION [DKT. 24]
HENRY ATENCIO, KEITH YORDY, D.W.
McKAY, E. ADKISSON, W. CAMPBELL, CPL.
WALTON, CORIZON CORRECTIONAL
HEALTHCARE, S. PIERSON, G. ROBERTS, R.               Complaint Filed: July 6, 2018
SIEGERT, D.W. VALLEY, J. SCHNEIDER, C/O
EVANCHO, AND CLINICIAN NICODEMUS,

                             Defendants.




             PLAINTIFF’S REPLY ISO MOTION FOR PRELIMINARY INJUNCTION [1:18-CV-00298-CWD]
        Case 1:18-cv-00298-CWD Document 28 Filed 06/17/19 Page 2 of 13



                                             TABLE OF CONTENTS

                                                                                                                              Page

I.     INTRODUCTION ............................................................................................................ 1

II.    SUPPLEMENTAL PROCEDURAL HISTORY ........................................................... 2

III.   RESTATEMENT OF FACTS ......................................................................................... 2

IV.    LEGAL ANALYSIS ......................................................................................................... 4

       A.        Ms. Dana’s Request for a Preliminary Injunction Should Be Granted
                 Because Defendants Have Introduced No Competent Evidence to
                 Contradict Dr. Ettner’s Conclusions ....................................................................... 4

       B.        Defendants’ Procedural and Character Arguments Are Irrelevant,
                 Improper and Should Be Ignored ............................................................................ 6

                 1.        Defendant Atencio Is the Appropriate Party Capable of Providing
                           the Requested Relief .................................................................................... 6

                 2.        Defendants’ Irrelevant and Improper Character Attacks on
                           Ms. Dana Are a Classic Attempt at Misdirection ....................................... 7

                 3.        Ms. Dana Will Amend Her Complaint at the Appropriate Time ................ 8

       C.        The Facts and the Law Clearly Support Ms. Dana’s Eighth Amendment Claim ... 8

V.     CONCLUSION ............................................................................................................... 10




                                                                   -i-
              PLAINTIFF’S REPLY ISO MOTION FOR PRELIMINARY INJUNCTION [1:18-CV-00298-CWD]
            Case 1:18-cv-00298-CWD Document 28 Filed 06/17/19 Page 3 of 13



                                                TABLE OF AUTHORITIES

                                                                                                                                   Page(s)

Federal Cases

Edmo v. Idaho Dept. of Correction,
   358 F. Supp. 3d 1103 (D. Idaho 2018) ......................................................................................9

Hernandez v. Sessions,
   872 F.3d 976 (9th Cir. 2017) .................................................................................................8, 9

Hicklin v. Precynthe,
   2018 WL 806764 (E.D. Mo. Feb 9, 2018) ...............................................................................10

Marlyn Nutraceuticals, Inc. v. Mucos Pharma GmbH & Co.,
  571 F.3d 873 (9th Cir. 2009). ....................................................................................................8

Mason v. Ryan,
  2018 WL 2119398 (D. Ariz. May 8, 2018) .............................................................................10

Norsworthy v. Beard,
   87 F. Supp. 3d 1164 (N.D. Cal. 2015) .................................................................................9, 10

Other Authorities

Fed. R. Civ. P. 25(d) ........................................................................................................................1




                                                                          -i-
                   PLAINTIFF’S REPLY ISO MOTION FOR PRELIMINARY INJUNCTION [1:18-CV-00298-CWD]
           Case 1:18-cv-00298-CWD Document 28 Filed 06/17/19 Page 4 of 13




                                     I.     INTRODUCTION

         Defendants’ opposition papers make clear that the relief Ms. Dana seeks in her motion

for preliminary injunction must be granted as soon as possible.

         First, Defendants’ barely attempt to address the merits of Ms. Dana’s gender dysphoria

claim, and introduce no competent evidence to contradict the conclusion of Plaintiff’s expert, Dr.

Randi Ettner, one of the leading experts in the treatment of gender dysphoria, that Ms. Dana

suffers from severe gender dysphoria and requires immediate treatment. For these reasons alone,

the motion must be granted.

         Instead, Defendants’ argue that the motion is procedurally improper because they are

incapable of providing the relief sought, and suggest that Ms. Dana should have filed an

amended complaint, going so far as inviting Ms. Dana to name other parties in an amended

complaint. Make no mistake: Ms. Dana will name additional parties—including the Idaho

Department of Corrections (“IDOC”); Mr. Ramirez, the Warden of the Idaho State Correctional

Institution; Corizon Correctional Healthcare; and Dr. Campbell—and add claims to her existing

complaint. But as Defendants themselves acknowledge, the deadline for her to do so is July 8,

2019. And this deadline is completely irrelevant to the motion in any event, as the named

Defendants—specifically Mr. Atencio, the Director of IDOC1—can provide, or order to be

provided, all of the relief sought by Ms. Dana. Defendants well know that the practical effect of
their cynical (though ultimately futile) attempt at procedural gamesmanship would be to delay,

perhaps by as much as several months, adjudication of this issue involving severe and ongoing

harm to Ms. Dana. Addressing Ms. Dana’s health and wellbeing cannot be delayed any further.

         Next, Defendants have engaged in unfounded and improper attacks on Ms. Dana’s

character—including questioning her credibility—and introduced irrelevant evidence and

argument regarding her prior criminal history. To do so in the guise of Ms. Adkisson’s


1
    The current Director of IDOC, Josh Tewalt, should automatically be substituted as a party in
    place of Mr. Atencio. See Fed. R. Civ. P. 25(d).
                                                    -1-
               PLAINTIFF’S REPLY ISO MOTION FOR PRELIMINARY INJUNCTION [1:18-CV-00298-CWD]
        Case 1:18-cv-00298-CWD Document 28 Filed 06/17/19 Page 5 of 13




declaration, who by her own admission has not interacted with Ms. Dana since November 2017,

is telling. The issue before the Court on this preliminary injunction motion is Defendants’

refusal to diagnose and treat Ms. Dana’s severe gender dysphoria. No amount of character

assassination on peripheral or unrelated issues can change that.

       Finally, Defendants’ contend that the Garcia v. Google standard—which would require

Ms. Dana to establish that the law and facts “clearly favor” her position—should apply, rather

than the “likelihood of success on the merits” standard generally applied to motions for

preliminary injunctions. But even assuming Defendants’ were correct, there is no doubt that Ms.

Dana will clearly suffer irreparable harm if relief is not granted, and thus she satisfies the more

stringent standard as well.

                    II.       SUPPLEMENTAL PROCEDURAL HISTORY

       The original deadline to amend the pleadings in this action was May 9, 2019. On

February 26, 2019, the undersigned pro bono counsel entered their appearances for Ms. Dana in

this matter (Dkt. 15), and have worked diligently since then to determine whether additional

parties and claims should be asserted on her behalf. On April 30, 2019, after meeting and

conferring, Ms. Dana’s counsel and opposing counsel stipulated to modify the scheduling order,

specifically extending the deadline to amend the pleadings until July 8, 2019. Dkt. 22. On May

3, 2019, this Court approved the stipulation. Dkt. 23. Although Ms. Dana intends to amend the
pleadings to include additional defendants who have also contributed to denying necessary

medical treatment to her, the director of IDOC, a presently-named Defendant, is capable of

providing the relief requested.

                               III.   RESTATEMENT OF FACTS

       Remarkably, in their Opposition to Ms. Dana’s Motion for a Preliminary Injunction,

Defendants stress that she has not amended her complaint to allege specific facts that would

support her claims against Dr. Campbell, IDOC, and others. As already noted, although the

current Defendants are wholly sufficient for the injunctive relief sought here, Ms. Dana will

                                                    -2-
             PLAINTIFF’S REPLY ISO MOTION FOR PRELIMINARY INJUNCTION [1:18-CV-00298-CWD]
         Case 1:18-cv-00298-CWD Document 28 Filed 06/17/19 Page 6 of 13




amend her complaint within the time frame provided by the Court. However, the urgency of

obtaining the preliminary relief sought required proceeding with this motion now, on the basis of

Ms. Dana’s handwritten, pro-se complaint, rather than waiting to file an amended complaint—a

document that is a work in progress.

        That urgency is underscored by Dr. Ettner’s opinion that Ms. Dana is suicidal, and that

any delay in providing her relief for her gender dysphoria will likely result in severe harm either

in the form of suicide or self-surgery (castration). Despite Dr. Ettner’s findings, Defendants

submitted no evidence to rebut this showing of irreparable harm, and instead argued cynically

that the motion is premature. Indeed, Defendants go so far as to claim that Ms. Dana “cannot

establish . . . that she is likely to suffer irreparable harm in the absence of preliminary relief.”

Dkt. 25, Opp. at 7. If the likely prospect of suicide or self-surgery is not enough to qualify as

“irreparable harm” in Defendants’ view, surely nothing would.

        Ms. Dana’s counsel moved quickly to bring this motion once it became apparent that any

delay risked serious and potentially irreversible consequences for Ms. Dana. Dr. Ettner met with

and evaluated Ms. Dana on April 29, 2019, and communicated her conclusions in a conference

call with counsel on May 1. On May 2, Ms. Dana’s counsel spoke by telephone with

Defendants’ counsel and advised them of Dr. Ettner’s conclusions and of the seriousness of Ms.

Dana’s situation. Defendants’ counsel indicated that no diagnosis of gender dysphoria or
treatment using hormone therapy would be possible without a written copy of Dr. Ettner’s report.

Dr. Ettner promptly prepared her report and transmitted it to Ms. Dana’s counsel on May 7.

        Also on May 7, Ms. Dana’s counsel sent Dr. Ettner’s report to Defendants’ counsel,

requesting a teleconference on May 9 or 10 to discuss the report and Dr. Ettner’s

recommendations. Hearing nothing from Defendants, on May 13 Ms. Dana’s counsel requested

a response by May 15. Defendants’ counsel communicated their unwillingness to provide the

required diagnosis and to make arrangements for treatment through hormone therapy on May 16.

This motion was filed later that same day.

                                                      -3-
              PLAINTIFF’S REPLY ISO MOTION FOR PRELIMINARY INJUNCTION [1:18-CV-00298-CWD]
         Case 1:18-cv-00298-CWD Document 28 Filed 06/17/19 Page 7 of 13




                                  IV.     LEGAL ANALYSIS

        A.     Ms. Dana’s Request for a Preliminary Injunction Should Be Granted
               Because Defendants Have Introduced No Competent Evidence to Contradict
               Dr. Ettner’s Conclusions

        Through her expert, Dr. Ettner, a leading figure in diagnosing and treating gender

dysphoria, Ms. Dana has introduced significant evidence indicating that Defendants and Dr.

Campbell’s failure to treat Ms. Dana was “far outside the acceptable guidelines for treatment” of

gender dysphoria, as outlined in the World Professional Association for Transgender Health

(“WPATH”) Standards of Care (“SOC”).2 Dkt. 24-3, Ettner Decl. ¶ 6. Dr. Ettner found that Ms.

Dana’s mental health has been significantly affected as a result of Defendants’ failure to properly

diagnose and treat her gender dysphoria, and that the “consequences of denying [hormone

treatment therapy] is imminently life-threatening for Ms. Dana.” Id. at ¶¶ 10-11. Dr. Ettner’s

findings were part of an extensive 13-page report, which included: her credentials; the

appropriate standards for diagnosing and treating gender dysphoria; Defendants’ failure to

adequately diagnose (much less treat) Ms. Dana’s gender dysphoria; and the significant harm

that has been done to Ms. Dana as a result.

        In response to this extensive evidence, Defendants have introduced no evidence or

findings from any expert or medical professional refuting any of Dr. Ettner’s claims.

Furthermore, Ms. Adkisson’s declaration includes a number of incorrect statements and

conclusions. For instance, Defendants cite Ms. Adkisson’s declaration to argue that because Ms.

Dana did not immediately seek a gender dysphoria diagnosis, it must mean that she does not

have gender dysphoria and is instead trying to game the system. Dkt. 25, Opp. at 11-12.

However, transgender individuals in correctional settings very often experience hesitation or fear

about revealing their gender incongruity, as Ms. Dana was here. They are often afraid of other

2
    WPATH SOC, 7th Version (2012), available at
    https://www.wpath.org/media/cms/Documents/SOC%20v7/Standards%20of%20Care_V7%20
    Full%20Book_English.pdf.
                                                   -4-
             PLAINTIFF’S REPLY ISO MOTION FOR PRELIMINARY INJUNCTION [1:18-CV-00298-CWD]
           Case 1:18-cv-00298-CWD Document 28 Filed 06/17/19 Page 8 of 13




inmates or correctional officers.3 The notion that Ms. Dana would fake her gender dysphoria

strains credulity and is plainly contradicted by the record. Among other things, there are no

secondary gains to cross sex hormones. “A cross sex hormone therapy regimen in a non-

transgender person would make that person ill and profoundly uncomfortable.” Dkt. 24-4, Ettner

Decl. Ex. A at 12. Defendants’ suggestion that hormone therapy might be inappropriate due to

unspecified contraindications and a Hepatitis-C diagnosis similarly lacks merit. See Dkt. 25,

Opp. at 17-18. The WPATH SOC specifically lists the only accepted contraindications for

treatment with hormone therapy: “previous venous thrombotic events related to an underlying
hypercoagulable condition, history of estrogen-sensitive neoplasm, and end-stage liver disease.”

WPATH SOC at 44. Ms. Dana has none of these contraindications.4

          Although Ms. Adkisson claims not to have interacted with Ms. Dana after November

2017, she nonetheless suggests that she is competent to opine on her gender dysphoria but in

doing so, she relies on basis that are directly contrary to the WPATH SOC. Dkt. 25-1, Adkisson

Decl. ¶ 5. The WPATH SOC states that all mental health professionals treating patients with

gender dysphoria should be properly trained and have the “ability to recognize and diagnose co-

existing mental health concerns and to distinguish these from gender dysphoria.” WPATH SOC

at 22. There is no legitimate medical basis for denying treatment simply because a patient has

also been diagnosed with co-occurring mental health issues. But Ms. Adkisson does exactly that:

first confusing Ms. Dana’s symptoms of gender dysphoria with her co-occurring conditions, and

then using that confusion as a basis to deny treatment. Ms. Adkisson’s inability to adequately

diagnose (much less treat) gender dysphoria is concerning, as treatment plans generated by

providers lacking the requisite experience can result in inappropriate care, or place patients such

as Ms. Dana at significant risk.

3
    If the Court determines that an evidentiary hearing is necessary, Dr. Ettner will testify to this.
4
    Defendants cite Ms. Dana’s Hepatitis-C diagnosis, but she was treated and cured of Hepatitis-C
    in 2018. Defendants should be well aware of this fact, as IDOC is engaged in related litigation
    with Ms. Dana and provided medical records to Ms. Dana’s counsel stating as much.
                                                       -5-
                PLAINTIFF’S REPLY ISO MOTION FOR PRELIMINARY INJUNCTION [1:18-CV-00298-CWD]
          Case 1:18-cv-00298-CWD Document 28 Filed 06/17/19 Page 9 of 13




         Furthermore, Defendants have provided no evidence from Dr. Campbell, IDOC’s Chief

Psychologist who has been responsible for treating Ms. Dana, either refuting Dr. Ettner’s claims

or supporting Defendants’ failure to properly diagnose and treat Ms. Dana for gender dysphoria.

As the employee who actually treated Ms. Dana and who is under the control of the Director of

IDOC, this omission is glaring. Indeed, Defendants have utterly failed to provide any

meaningful evidence in support of their position. Instead, Defendants have chosen a procedural

defense, despite the very real, life-threatening consequences that could result for Ms. Dana if her

motion is not granted. While Ms. Dana is prepared for an evidentiary hearing, Defendants’
failure to provide evidence from Dr. Campbell in support of their position strongly suggests that

no such hearing is required, and that the Court can and should grant this motion on the papers.

         B.     Defendants’ Procedural and Character Arguments Are Irrelevant, Improper
                and Should Be Ignored

                1.     Defendant Atencio Is the Appropriate Party Capable of Providing the
                       Requested Relief

         Mr. Atencio was the Director of IDOC during the relevant time period, and as the

Director had authority over decisions relating to Dana, including her medical treatment. Indeed,

IDOC’s 2018 Gender Dysphoria Policy, states that the director of IDOC has sole discretion in

approving MTC treatment plans.5 Defendants’ attempt to suggest that the relief sought cannot be

ordered is both contrary to common sense and Judge Winmill’s analysis identifying Mr. Atencio

as the person with ultimate authority over Dana: “Defendant Atencio, as the Director of the

IDOC, appears to be the official who has direct responsibility in the area in which Plaintiff seeks

relief.” Dkt. 8, Initial Review Order. Defendants’ cannot seriously contend that Mr. Atencio (or

his successor in interest as Director of IDOC) is incapable of providing the relief requested.



5
    IDOC GD Policy (Oct. 2018), available at
    http://forms.idoc.idaho.gov/WebLink/0/edoc/283200/Gender%20Dysphoria%20Healthcare%2
    0for%20Inmates%20with.pdf.
                                                   -6-
              PLAINTIFF’S REPLY ISO MOTION FOR PRELIMINARY INJUNCTION [1:18-CV-00298-CWD]
          Case 1:18-cv-00298-CWD Document 28 Filed 06/17/19 Page 10 of 13



                 2.      Defendants’ Irrelevant and Improper Character Attacks on Ms. Dana
                         Are a Classic Attempt at Misdirection
          Considering Ms. Dana’s character or criminal history in determining her medical

treatment—as Defendants admit was the case—is entirely improper and constitutes further

evidence of Defendants’ deliberate indifference. Indeed, Dr. Ettner reviewed meeting notes

regarding the MTC’s determination that Ms. Dana should not be diagnosed with gender

dysphoria. Dkt. 24-5-7, Ettner Decl. Exs. B, C, D. Dr. Ettner specifically noted that “[n]one of

these considerations are medically recognized or clinically appropriate reasons, under the

WPATH guidelines . . . to deny hormone therapy to a gender dysphoric individual. These
excuses do not even purport to relate to a medical concern: Medical providers do not deny

necessary treatment based on a patient’s capacity for insight. Medical providers do not consider

criminal history when administering medically indicated care. Medical providers do not impugn

patient motivation when a patient requires immediate, life-saving treatment.” Dkt. 24-4, Ettner

Decl. Ex. A at 12. In short, the WPATH SOC calls for treatment for an inmate or any other

individual who has been charged with or convicted of a crime to be the same as the treatment

that would be provided for a non-incarcerated patient. Id. at 9-10.6 In direct contradiction to

these internationally accepted guidelines, not only did Dr. Campbell reverse his original

diagnosis of gender dysphoria based on a consideration of improper factors, he did so only after

meeting with the MTC, which consists of various non-medical persons. This further indicates

that the decision lacked appropriate medical judgment, and was instead an administrative

decision based on improper consideration of non-medical factors that deprived Ms. Dana of

necessary treatment for her serious medical needs.




6
    Defendants’ critique that Dr. Ettner has not treated incarcerated patients misses the mark. See
    Dkt. 25, Opp. at 19. Whether a patient is incarcerated in no way alters the appropriate care that
    is medically indicated in the WPATH SOC, which requires outside consultation when in-house
    employees lack the expertise to generate treatment plans. See WPATH SOC at 67.
                                                     -7-
               PLAINTIFF’S REPLY ISO MOTION FOR PRELIMINARY INJUNCTION [1:18-CV-00298-CWD]
        Case 1:18-cv-00298-CWD Document 28 Filed 06/17/19 Page 11 of 13




       Defendants’ irrelevant attacks on Ms. Dana’s character should not divert the Court’s

attention from the fact that they have provided no substantive evidence on the merits in support

of their opposition.

               3.      Ms. Dana Will Amend Her Complaint at the Appropriate Time

       While Ms. Dana does intend to amend her complaint, she has until July 8, 2019 to do so.

To amend the complaint now would be premature. Doing so prior to obtaining a preliminary

injunction, as Defendants have urged, would only delay even further the treatment urgently

required by Ms. Dana, and undercut the very purpose of a preliminary injunction. Defendants’

attempt to argue procedure and focus the Court’s attention on alleged deficiencies in a hand-

written complaint drafted from prison—that is nevertheless sufficient for purposes of the present

motion—should be ignored as the distraction that it so clearly is. The current Defendants have

the ability to provide the relief Ms. Dana is seeking.

       C.      The Facts and the Law Clearly Support Ms. Dana’s Eighth Amendment
               Claim

       “Mandatory Injunctions, while subject to a higher standard than prohibitory injunctions,

are permissible when extreme or very serious damage will result that is not capable of

compensation in damages and the merits of the case are not doubtful.” Hernandez v. Sessions,

872 F.3d 976, 999 (9th Cir. 2017) quoting Marlyn Nutraceuticals, Inc. v. Mucos Pharma GmbH

& Co., 571 F.3d 873, 879 (9th Cir. 2009). “Mandatory injunctions are most likely to be

appropriate when the status quo . . . is exactly what will inflict the irreparable injury upon

complainant.” Hernandez, 872 F.3d at 999. While the Ninth Circuit in Google v. Garcia has

identified a more stringent standard related to mandatory preliminary injunctions in certain

contexts, mandatory injunctions are still appropriate if the case is not doubtful and extreme or

very serious damage will result.

       Here, Ms. Dana’s circumstances mirror those discussed by the Ninth Circuit in
Hernandez. The merits of Ms. Dana’s case are not doubtful, and she is likely to succeed on her
                                                     -8-
             PLAINTIFF’S REPLY ISO MOTION FOR PRELIMINARY INJUNCTION [1:18-CV-00298-CWD]
          Case 1:18-cv-00298-CWD Document 28 Filed 06/17/19 Page 12 of 13




Eighth Amendment Claim.7 Additionally, Ms. Dana’s request for a preliminary injunction is

appropriate in that the status quo is exactly what is causing her injury. Defendants have refused

to provide an appropriate diagnosis for gender dysphoria, and as a result Ms. Dana has been

refused necessary and potentially life-saving treatment, and has been continually treated in a

manner that causes her daily harm.

          Furthermore, Ms. Dana has demonstrated that extreme or very serious damage will result

if Defendants continue to deny her treatment, as evidenced by the essentially uncontested

opinions of Dr. Ettner; Ms. Dana’s three prior suicide attempts; and her regular consideration of

self-surgery. In addition to these very real threats of irreparable harm, Dr. Ettner and Ms. Dana

have both provided extensive evidence that Ms. Dana suffers almost constant psychological and

emotional pain as a result of her untreated gender dysphoria. Courts have regularly found that

“emotional distress, anxiety, depression, and other psychological problems can constitute

irreparable injury.” Norsworthy v. Beard, 87 F. Supp. 3d 1164, 1192 (N.D. Cal. 2015). Because

Ms. Dana has demonstrated “extreme or very serious” harm and a strong likelihood of success on

the merits (“not doubtful”), under Hernandez it is appropriate for this Court to grant her Motion

for a Preliminary Injunction.8


7
    This Court recently applied the more stringent standard for mandatory injunctions to a
    prisoner’s rights case with similar facts, and subsequently granted plaintiff’s request for a
    preliminary injunction ordering defendants to provide gender confirmation surgery. See Edmo
    v. Idaho Dept. of Correction, 358 F. Supp. 3d 1103 (D. Idaho 2018).
8
    Despite Ms. Dana’s request for specific, narrow relief in the preliminary injunction, consistent
    with the PLRA, Defendants have attacked a single element, apparently seeking to create the
    appearance of a broad and undefined request that would be difficult to enforce. Specifically,
    Defendants object that Ms. Dana seeks: “(d) any other treatment a medical professional
    qualified to assess and treat gender dysphoria determines to be medically urgent.” This
    provision was included to ensure that, on a going-forward basis, Ms. Dana is placed under the
    care of a medical professional qualified to treat gender dysphoria, and that she receives
    appropriate and adequate treatment for her condition. An injunction allowing Defendants to
    subvert it by failing to provide ongoing care for Ms. Dana’s gender dysphoria would be a
    hollow one. Ms. Dana’s requested relief is narrowly drawn and in no way runs afoul of the
    PLRA. Defendants frivolous argument should be rejected.
                                                     -9-
               PLAINTIFF’S REPLY ISO MOTION FOR PRELIMINARY INJUNCTION [1:18-CV-00298-CWD]
          Case 1:18-cv-00298-CWD Document 28 Filed 06/17/19 Page 13 of 13




          Even if the Court were to apply the more stringent standard outlined in Google v. Garcia,

Ms. Dana would still be able to demonstrate that the law and the facts clearly favor her position

for all of the reasons outlined above and in her original Motion for a Preliminary Injunction.

This is further supported by the fact that Defendants have offered no evidence to contradict Dr.

Ettner’s analysis of Ms. Dana’s inadequate treatment.9

                                        V.      CONCLUSION

          For each of the foregoing reasons and those set forth in her moving papers, Ms. Dana

requests that the Court prevent the irreparable harm she will suffer if Defendants’ conduct is

allowed to persist through trial, and issue a preliminary injunction.

          Respectfully submitted,

Dated: June 17, 2019                                  NIXON PEABODY LLP



                                                      By: /s/ Seth D. Levy
                                                             Seth D. Levy
                                                             Fredric C. Nelson
                                                             Matthew A. Richards
                                                      Attorneys for Plaintiff Larry Dana




9
    Defendants make the additional argument that Ms. Dana “inappropriately uses the preliminary
    injunction procedure . . . to shortcut a jury trial and obtain a permanent injunction providing her
    with the final relief she seeks.” Dkt. 25 at 9. This argument makes no sense. Preliminary
    injunctions often issue where the relief ordered is the same as the final relief sought by the
    Plaintiff. Indeed, such injunctions are typical in Eighth Amendment cases regarding urgent
    medical issues. If Defendants’ argument were correct, courts would never be able to order
    preliminary injunctive relief requiring that prisoners receive medically necessary care, which
    they plainly do. See e.g. Mason v. Ryan, 2018 WL 2119398, at *6 (D. Ariz. May 8, 2018)
    (granting in part preliminary injunction ordering Corizon to provide specialist-recommended
    treatment and medication); Hicklin v. Precynthe, 2018 WL 806764, at *15 (E.D. Mo. Feb 9,
    2018) (granting in part preliminary injunction order defendants to provide plaintiff medically
    necessary treatment for gender dysphoria); Norsworthy, 87 F. Supp. 3d at 1195 (ordering
    defendants to “take all of the actions reasonably necessary to provide [plaintiff] sex
    reassignment surgery as promptly as possible”).
                                                      -10-
                PLAINTIFF’S REPLY ISO MOTION FOR PRELIMINARY INJUNCTION [1:18-CV-00298-CWD]
